
	
		III
		110th CONGRESS
		1st Session
		S. RES. 157
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Reid (for himself,
			 Mr. Lautenberg, Mr. Menendez, Mr.
			 Akaka, Mr. Alexander,
			 Mr. Allard, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Bennett, Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 McConnell, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thomas, Mr. Thune,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, and Mr. Wyden)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Extending the best wishes of the Senate to
		  New Jersey Governor Jon S. Corzine and expressing the Senate's hope for his
		  speedy and complete recovery.
	
	
		Whereas The Honorable Jon S. Corzine, the Governor of the
			 State of New Jersey, served with distinction in the United States Senate from
			 January 3, 2001, to January 17, 2006;
		Whereas, during his time in the Senate, Governor Corzine
			 made many friends in both political parties;
		Whereas, on April 12, 2007, Governor Corzine was seriously
			 injured in a major traffic accident;
		Whereas Governor Corzine is in critical but stable
			 condition in the Trauma Intensive Care Unit at Cooper University Hospital in
			 Camden, New Jersey; and
		Whereas Governor Corzine’s many friends in the Senate are
			 deeply concerned about the Governor and have had him in their thoughts since
			 the tragic accident occurred: Now, therefore, be it
		
	
		That the Senate extends its best
			 wishes to New Jersey Governor Jon S. Corzine and hopes for his speedy and
			 complete recovery.
		
